Citation Nr: 1024203	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  08-03 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for residuals of a left index finger fracture or 
injury.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1966 to 
February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the Veteran's petition to 
reopen his claim of entitlement to service connection for 
residuals of a left index finger fracture or injury.  In 
August 2007, the Veteran submitted a notice of disagreement 
and subsequently perfected his appeal in February 2008.

While the Veteran did request a video conference hearing on 
his February 2008 VA Form 9, in a subsequent communication 
received in June 2009, he withdrew his request for a Board 
hearing.  Accordingly, the Veteran's hearing request is 
considered withdrawn.  See 38 C.F.R. § 20.704(e) (2009).

To establish jurisdiction over the issue of entitlement to 
service connection for residuals of a left index finger 
fracture or injury, the Board must first consider whether new 
and material evidence has been received to reopen the claim.  
See 38 U.S.C.A. § 5108 (West 2002 & Supp. 2009).  The Board 
must proceed in this fashion regardless of the RO's actions.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and 
VAOPGCPREC 05-92.  As discussed fully under the analysis 
section, new and material evidence has been received 
sufficient to reopen the claim for service connection for 
residuals of a left index finger fracture or injury.


FINDINGS OF FACT

1.  In March 1997, the Board confirmed previous denials of 
service connection for residuals of a left index finger 
fracture or injury, on the basis that the no new and material 
evidence had been submitted to show that the Veteran had a 
current left index finger disability that was attributable to 
his military service.

2.  Evidence submitted subsequent to the Board's March 1997 
decision bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and in connection with evidence previously assembled raises a 
reasonable possibility of substantiating the claim.

3.  The preponderance of the evidence is against a finding 
that residuals of a left index finger fracture or injury are 
the result of a disease or injury in active duty service.


CONCLUSIONS OF LAW

1.  The Board's March 1997 decision, which confirmed prior 
denials of service connection for residuals of a left index 
finger fracture or injury, is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104(a), 20.1100, 
20.1104 (2009).

2.  New and material evidence sufficient to reopen the 
Veteran's claim of entitlement to service connection for a 
left index finger fracture or injury has been received.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156(a) (2009).

3.  Residuals of a left index finger fracture or injury were 
not incurred in or aggravated by active military service, and 
arthritis may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, the 
Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's application to reopen his 
previously denied claim for service connection for a left 
index finger fracture or injury, this application is being 
granted-as will be discussed in further detail in the 
following decision.  As such, the Board finds that any error 
related to the VCAA with regard to this application to reopen 
is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2009); Mayfield v. Nicholson, 
19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the de novo issue of entitlement to service 
connection for residuals of a left index finger fracture or 
injury, the Board finds that VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Prior to initial 
adjudication of the Veteran's claim, a letter dated in 
February 2007 fully satisfied the duty to notify provisions.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2009); Quartuccio at 187.

Further, the February 2007 letter informed the Veteran how VA 
determines the appropriate disability rating and effective 
date to be assigned when a claim is granted, consistent with 
the holding in Dingess/Hartman v. Nicholson.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
treatment records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to his claim.  The Board notes that the record 
indicates the Veteran receives Social Security Administration 
(SSA) disability benefits.  However, as the Veteran has 
reported that his SSA disability benefits are related to a 
non service-connected bilateral shoulder disability, the 
Board finds that a remand to obtain these records is not 
necessary.  

With regard to claims for service connection, the duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when there is (1) evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, 
(3) an indication that the current disability may be related 
to the in-service event, and (4) insufficient evidence to 
decide the case.

Here, the record indicates that the Veteran underwent a VA 
examination of left finger in January 2008, and the results 
from that examination have been associated with the claims 
file for review.  The examination involved a review of the 
claims file, a thorough physical examination of the Veteran, 
and an opinion that was supported by sufficient rationale.  
Therefore, the Board finds that the January 2008 examination 
is adequate for rating purposes.  See Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007) (affirming that a medical opinion 
is adequate if it provides sufficient detail so that the 
Board can perform a fully informed evaluation of the claim).  
Given the foregoing, the Board finds that the VA has 
substantially complied with the duty to obtain the requisite 
medical information necessary to make a decision on the 
Veteran's claim for service connection for residuals of a 
left index finger fracture or injury.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield, supra.

II. Merits of the Claim

        A. New and Material Evidence

The initial issue before the Board is whether new and 
material evidence has been received sufficient to reopen the 
Veteran's previously denied claim of entitlement to service 
connection for residuals of a left index finger fracture or 
injury.  After a review of the evidence of record, the Board 
finds that new and material evidence has been submitted with 
regard to this claim.

Where service connection for a disability has been denied in 
a final decision, a subsequent claim for service connection 
for that disability may be considered on the merits only if 
new and material evidence has been received since the time of 
the prior adjudication.  As noted above, the Board must 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett, supra.  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  See Barnett, supra.  Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384; 
see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

New evidence means evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2009).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

Here, the Veteran has previously sought service connection 
for residuals of a left index finger fracture or injury.  He 
was originally denied entitlement to service connection for a 
broken left index finger in an October 1991 RO decision.  He 
was notified of the denial and his appellate rights by a 
letter dated in November 1991.  The Veteran appealed his 
claim to the Board and was again denied service connection in 
an August 1994 Board decision.

In December 1994, the Veteran submitted a petition to reopen 
his previously denied claim of entitlement to service 
connection for a left finger disability.  The RO denied his 
petition to reopen the claim in December 1994.  The Veteran 
appealed the RO's decision and was denied reopening in a 
March 1997 Board decision.  

The basis for the Board's March 1997 denial of the Veteran's 
petition to reopen his claim of entitlement to service 
connection for residuals of an injury of the left index 
finger was that there was no new and material evidence 
received that showed that he had a current left finger 
disability that was attributable to his active duty service.  
At the time of the March 1997 denial, statements from the 
Veteran, service treatment records, VA treatment records, an 
August 1991 VA examination report, and lay statements from 
the Veteran's family members and a fellow service member were 
considered.  The March 1997 Board decision is the last final 
denial of this claim.

The new evidence submitted since the March 1997 denial of the 
Veteran's petition to reopen his claim of entitlement to 
service connection for residuals of a left index finger 
fracture or injury consists of additional statements from the 
Veteran, updated VA treatment records, a January 2008 VA 
examination report, and letters from the Veteran's private 
physician, Dr. B. C. J.

Significantly, the Veteran submitted January 2006 and 
August 2007 letters from Dr. B. C. J., indicating that the 
Veteran's current left hand osteoarthritis was related to a 
1966 in-service injury.  As referenced above, at this 
juncture, the credibility of this evidence is to be presumed.  
See Justus, supra.  These letters provide a medical nexus 
between the Veteran's current disability and his military 
service, which clearly relates to the reason for the previous 
final denial.  Thus, the Board concludes that this satisfies 
the low threshold requirement for new and material evidence.  
As such, the claim is reopened.

        B. Service Connection

The Veteran claims that he has a left index finger disability 
as a result of his active military service.  Specifically, he 
claims that he broke his left index finger in service when 
the truck he was driving hit a hole in the road and his 
finger became stuck in the steering wheel.  He contends that 
his current left finger disability is the result of this 
alleged in-service left index finger fracture.  Thus, he 
believes service connection is warranted.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  See 38 U.S.C.A. § 1110 (West 2002).  However, that 
an injury or disease occurred in service is not enough; there 
must also be a chronic disability resulting from that injury 
or disease.  If there is no showing of the chronic disability 
during service, then a showing of continuous symptoms after 
service is required to support a finding of chronicity.  See 
38 C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for a disability, 
there must be (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and certain diseases, such as arthritis, 
become manifest to a degree of 10 percent or more within 
1 year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

Initially, the Board notes that there is no indication that 
the Veteran was treated for or diagnosed with arthritis of 
the left hand or index finger within a year of service so as 
to support a grant of service connection on a presumptive 
basis.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).  As such, the 
Veteran is not afforded the presumption of service connection 
for a left index finger fracture or injury.  See 38 C.F.R. 
§ 3.307 (2009).

Notwithstanding this conclusion, the Board will proceed to 
consider the Veteran's claim on a direct basis.  
Specifically, in January 2008, a VA examiner diagnosed the 
Veteran with mild degenerative disease of the left hand.  
Additionally, a December 2005 VA X-ray report showed mild 
arthritis of the distal interphalangeal joints of the left 
fingers, with no fracture or dislocation identified.  Thus, 
the first element of Hickson is met.

A review of the Veteran's service treatment records does not 
provide corroboration for the Veteran's contentions that he 
fractured his left index finger while in service.  There are 
no service treatment records reporting such a fracture, nor 
has the Veteran submitted any lay statements to indicate that 
he broke his left index finger while in service.  In 
December 1994, the Veteran did submit statements from his 
mother, brother, and wife attesting to his left index finger 
fracture while in service.  Initially, the Board notes that 
the Veteran's wife indicated she did not know the Veteran at 
the time of his alleged in-service injury.  Further, there is 
no evidence that any of the Veteran's family members is a 
medical professional or that they directly witnessed his 
alleged injury.  As such, they are not competent to attribute 
the Veteran's reports of an in-service left finger injury to 
a particular diagnosis.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

In this regard, the Board acknowledges that, in May 1995, the 
Veteran submitted a statement from a fellow service member, 
E. L. F., recalling the Veteran's in-service injury.  
Notably, however, E. L. F. does not assert that the Veteran 
had been diagnosed with a left index finger fracture, nor 
does he report seeing the Veteran's fingers or hand in a 
cast.  Rather, he indicates that the Veteran's left finger 
injury was treated with bandages alone.

Despite this lack of evidence of an in-service left index 
finger fracture, the service treatment records do indicate 
that the Veteran was treated for an abrasion to the first 
finger of the left hand in April 1967.  As such, the second 
element of Hickson is met.

Although an in-service injury and a current disability have 
been established, as noted above, this is not sufficient to 
warrant service connection.  There still must be competent 
medical evidence of a nexus between the Veteran's in-service 
left index finger abrasion and his current left index finger 
arthritis.  See Hickson, supra.

The Veteran underwent a VA examination in January 2008.  The 
examiner reviewed the Veteran's claims file, including his 
in-service treatment for an abrasion of the first finger of 
the left hand.  She noted the Veteran's reports of an in-
service left index finger fracture and complaints of pain and 
stiffness of the left index finger since the time of service.  
She diagnosed the Veteran with a history of an abrasion of 
the left second (index) finger with no residuals and mild 
degenerative disease of the left hand.  She observed no 
visible scars or deformity on his left index finger.  
Additionally, the examiner noted that the Veteran also had 
degenerative disease in his right (uninjured) hand.  In light 
of these findings, the examiner concluded that the Veteran's 
left finger disability is not related to his in-service 
abrasion but, rather, is more likely age-related.

The only medical evidence of record that provides a link 
between the Veteran's current left finger condition and his 
military service is the above-referenced January 2006 and 
August 2007 letters from Dr. B. C. J.  Dr. B. C. J. opined 
that the Veteran's current left hand osteoarthritis was 
related to his reported in-service fracture.  However, as 
there is no contemporaneous medical evidence to indicate that 
the Veteran fracture his thumb, index finger, or any part of 
his left hand while in service, the Board finds 
Dr. B. C. J.'s opinion is not probative on the question of a 
medical nexus.  See Coburn v. Nicholson, 19 Vet. App. 427, 
432 (2006) (the Board may find medical reports incredible if 
the report relies on statement by the veteran, which the 
Board rejects).  As such, the Board places more probative 
weight on the opinion of the VA examiner who found that a 
relationship between the current disability and military 
service to be unlikely.  Id.; see also Kowalski v. Nicholson, 
19 Vet. App. 171, 179 (2005) (the Board may reject a medical 
opinion that is based on facts provided by the Veteran that 
have been found to be inaccurate or that are contradicted by 
other facts of record).

In this case, the only other evidence which purports to 
relate the Veteran's left index finger disability to his 
military service consists of the statements of the Veteran 
and his representative.  However, it is now well established 
that laypersons, such as the Veteran and his representative, 
without medical training are not competent to relate those 
symptoms to a specific etiology.  See Espiritu, supra; see 
also 38 C.F.R. § 3.159 (a)(1) (2009) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  While the Veteran can 
describe what he experiences, he is not able to provide 
competent evidence as to the etiology of his left finger 
disability.  His assertions are accorded less weight than the 
competent medical evidence (the January 2008 VA examiner's 
opinion) that is against his claim.  Competent evidence 
linking the Veteran's disability to service is lacking in 
this case.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), 
referenced above, relating to chronicity and continuity of 
symptomatology.  However, there is no competent medical 
evidence that the Veteran was treated for a left index finger 
disability until over twenty years after separation from 
service, nor does he assert such.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (noting that it was proper 
to consider the veteran's entire medical history, including 
the lengthy period of absence of complaint with respect to 
the condition he now raised).  Further, the Veteran provided 
no lay evidence of continuous symptomatology of left index 
finger symptoms or disability, to include any statements from 
friends or family who knew him at the time of his separation 
from service.  In short, the medical nexus element of Hickson 
cannot be met via continuity of symptomatology.

As explained above, the competent medical evidence of record 
does not demonstrate that there is a relationship between the 
Veteran's active duty service and his current degenerative 
disease of the left hand.  Although the Board notes the 
Veteran's current disability and in-service treatment for an 
abrasion to the left index finger, without evidence of a 
medical nexus, service connection cannot be granted on a 
direct basis. 

As discussed above, there is also no basis in the record to 
award service connection on a presumptive basis, since 
degenerative changes were not present to a compensable degree 
within one year of the Veteran's discharge.  In fact, as 
noted above, they were not present until, at the earliest, 
1991, over twenty years after his release from duty.

Accordingly, the Board finds that the claim of entitlement to 
service connection for residuals of a left index finger 
fracture or injury must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the Veteran's claim of entitlement 
to service connection, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); 
see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 
2001).


ORDER

As new and material evidence has been received sufficient to 
reopen the previously denied claim for service connection for 
residuals of a left index finger fracture or injury, to this 
extent only, the appeal is granted.

Entitlement to service connection for residuals of a left 
index finger fracture or injury is denied.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


